PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/849,924
Filing Date: 21 Dec 2017
Appellant(s): Lewis, Ronald, A.



__________________
Thomas A. Froats (Reg. No.: 66,609)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 14, 2021 appealing from the Office action mailed January 19, 2021.
January 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Response to Argument
	Regarding Appellant’s arguments on pages 5-6:
	The Final Office Action of January 19, 2020 includes a rejection of claims 1-3, 5, 10, and 11 under 35 U.S.C. § 103 as allegedly being unpatentable over Lurie et al. (U.S. Patent Publication No. 2007/0124363, hereinafter “Lurie”) in view of Liu et al. (U.S. Patent Publication No. 2017/0300363, hereinafter “Liu”) and Sirota et al. (U.S. Patent Publication No. 2015/0135185, hereinafter “Sirota”); claim 6 under 35 U.S.C. § 103 as allegedly being unpatentable over Lurie in view of Liu and Sirota and further in view of Sun et al. (U.S. Patent Publication No. 2013/0028091, hereinafter “Sun”); claims 7 and 9 under 35 U.S.C. § 103 as allegedly being unpatentable over Lurie in view of Liu and Sirota and further in view of de los Reyes et al. (U.S. Patent Publication No. 2011/0289134, hereinafter “Reyes”); claims 12 and 13 under 35 U.S.C. § 103 as allegedly being unpatentable over Lurie in view of Liu and Sirota and further in view of Eda et al. (U.S. Patent Publication No. 2018/0349465, hereinafter “Eda”); and claim 14 under 35 U.S.C. § 103 as allegedly being unpatentable over Lurie in view of Liu and Sirota and further in view of Huang et al. (U.S. Patent Publication No. 2016/0072917, hereinafter “Huang”).
Independent claim 1 of the present application, from which claims 2, 3, 5-7, and 9-14 depend, recites, inter alia, a method including “combining, with each of the at least two second control nodes, the one or more portions of the computing task to form a completed computing task,” “sending, with each of the at least two second control nodes, the completed computing task to the first control node,” and “combining, with the first control node, the completed computing tasks that are received from the at least two second control nodes, to form a completed computational problem” where “the computing task is a portion of a computational problem” (emphasis added). In other words, the first control node utilizes multiple second control nodes to complete tasks, each of which are part of a single computational problem, where the second control nodes can utilize additional nodes for completing portions of its own task. For the reasons discussed below, the Appellant respectfully submits that the cited references fail to disclose or suggest the above recitations and that the rejection is in clear error.

Examiner’s response:
Examiner agrees with Appellant’s summary of the rejection in the Office action dated January 19, 2021. Examiner also generally agrees with Appellant’s above summary of the claim 


Regarding Appellant’s arguments on page 6:
At pages 3-4 of the Office Action, the Office alleges that Lurie discloses the claimed separation of portions of a single computing task and combination thereof to form a completed computing task, where tasks are combined to form a completed computational problem. Specifically, the Office refers to Figure 4 and paragraphs [0082] through [0084] of Lurie as allegedly disclosing the above recitation of the present claims. However, the cited portion of Lurie is directed to a system that simply distributes tasks among available workers. As illustrated in Figure 4 and described in the cited paragraphs, Lurie discloses that a client 250 can submit a task, which is assigned to a worker 270, which returns a result that is provided to the client 250. That is the extent of the system in Lurie, the distribution of tasks among available workers 270. Lurie fails to disclose or suggest (1) the separation of tasks into portions of tasks each of which are distributed to different workers, (2) the combination of completed portions of tasks into a completed task, or (3) the combination of completed tasks into a completed computational problem, all of which are recited in the present claims. Instead, Lurie simply distributes tasks, without any suggestion that the tasks are part of a greater whole or that the tasks themselves might be broken into portions to be completed by other nodes and then combined together by the distributing node.

Examiner’s response:
Examiner disagrees that Lurie fails to disclose the three items described above by Appellant, and disagrees with Appellant’s assessment of the disclosure of Lurie. Examiner will respond to Appellant’s specific arguments below, which will in turn address the points made by Appellant, above. 


Regarding Appellant’s arguments on pages 6-7:
At page 4 of the Office Action, the Office states that “it is clear that a Job can be comprised of a plurality of Tasks” referring to element 265 in FIG. 3D. However, element 265 in FIG. 3D illustrates that jobs and tasks are equivalent, with absolutely no indication that a job is 

Examiner’s response:
Examiner strenuously disagrees with Appellant’s assertion that, in Lurie, “jobs and tasks are equivalent, with absolutely no indication that a job is comprised of a plurality of tasks.” 
From the outset, Lurie states in the Abstract that:
“The instrument-based distributed system may include a client that creates a job. The job may include one or more tasks. The client may distribute a portion of the job to one or more remote workers on a network.”
Lurie goes on to state that “[a] job is a group of one or more tasks (para. [0043]),” and “[i]t may further show the status of the job and the state of execution of each of the tasks comprising the job (para. [0114]).”
	With this context, it is clear that in figure 3D, element 265 does not show that “jobs and tasks are equivalent,” as Appellant alleges. Rather, the figure is showing that Job1 is comprised of Tasks 1-M (i.e. Task1, Task2, and then TaskN to TaskM, abbreviated as TaskN-M). This proper interpretation is reinforced by the fact that the arrow going from element 150 to element 160 is labeled as “Job1,” and then all the arrows going from element 160 to elements 170A-N are labeled “Task1,” “Task2” and “TaskN-M.” That is, first the entire Job1, which comprises Task1-TaskM, is sent to Server 160. Then, second, the Job Manager 265, which is a part of Server 160, distributes the various Tasks that make up Job 1 to the corresponding Workstations to which these tasks have been assigned. Note that there is not an arrow coming out of the “Job1” box shown in Job Manager 265, but rather arrows only come out of the Task boxes. This is, because 
Appellant further takes the position that “[t]his is further indicated in FIG. 4, which illustrates both jobs and tasks being performed separately and concurrently, which would not be possible if a job were comprised of a plurality of tasks.”
Again, respectfully, Appellant misunderstands the disclosure of Lurie. Figure 4 is showing an example of how one embodiment of the invention could operate. Lurie says as much, stating in para. [0082] that “FIG. 4 is an illustrative embodiment of the present invention showing the distributed application performing, concurrently, the combination of the modes of operation depicted in FIGS. 3A-3C.” 
That is, figure 4 shows the variety of ways in which clients 150A-150N can request that tasks or jobs be completed. Again, knowing from the multiple disclosures in the specification that a Job is comprised of a plurality of Tasks, one can interpret figure 4 as showing that a client 150A is able to:
1) send a single Task1 to a Server 160A, where, because it is a single task, it will bypass the Job Manager 265A and go directly to the Automatic Task Distribution Mechanism 260A, where it can then be distributed to a Workstation 170; or
2) send an entire Job1 to a Server 160A, where it will first be sent to Job Manager 265A, which will then separate Job1 into its various Tasks, then forward these Tasks onto the Automatic Task Distribution Mechanism 260A, where they can then be distributed to Workstations 170.

Thus, Examiner has shown that Lurie explicitly discloses the concept of dividing portions of work (a Job) into sub-portions (a Task). In response to Appellant’s next argument, Examiner will show that Lurie obviously discloses that these portions of work (Jobs) can be seen as being further combined, based on the relatively broad language with which Appellant claims such a combining.
It is important to note, for the purposes of clarity, the different language which is being used to describe these subdivisions of work. Starting from smallest, Lurie uses the term “Task,” then “Job” (a plurality of Tasks), and then Examiner chose in the previous Office Action to refer to a plurality of Jobs as a project or mission, but it may be more helpful to consider a plurality of Jobs as “Jobs of a User;” i.e. the plurality of Jobs relating to a single user’s project or mission.
Starting from smallest, Appellant uses the term “Portion,” then “Task” (a plurality of Portions), then “Completed Computational Problem” (a plurality of Tasks). Examiner wishes to point out the different lexicography in an effort to avoid confusion, since the term “Task” is used by Lurie to describe the smallest subdivision, while Appellant uses “Task” to describe the middle subdivision.


Regarding Appellant’s arguments on pages 6-7:


Examiner’s response:
Appellant states that “there is no disclosure or suggestion of any overall project or mission in Lurie nor any support provided by the Office for the assertion that they jobs could “obviously relate” to such a project.” Examiner disagrees. 
In Lurie, the table which follows para. [0131]: Job, describes several properties of a Job, such as JobID, Name, Tasks and UserName. UserName is described as “name of user who creates job (user login name).” This means that each Job has a user associated with it; the table following para. [0133]: JobResults, also has a UserName property, meaning completed Jobs are still associated with a user. 
Since at least figure 4 discloses that a single client, Client 150B, can request a plurality of Jobs, Job2 and Job 3, then obviously both these jobs could relate to the same user, a fact which would be indicated in the respective Jobs UserName property. Once the Job2 Results and Job3 Results have been received and saved by Client 150B, it is reasonable to say that these results have been combined. As a corollary example, if a first user had a first set of data stored on device A, and a second user had a second set of data stored on a device B, and the users then downloaded both the first and the second sets of data to a device C, it would be reasonable to 
So, looking at Appellant’s claim language, the final two lines of claim 1 state “combining, with the first control node, the completed computing tasks that are received from the at least two second control nodes, to form a completed computational problem.” The essence of this limitation, as relates to the alleged deficiencies of Lurie as stated by Appellant, can be summarized as “combining the completed computing tasks to form a completed computational problem.” As any of the functionality of the clients and servers of Appellant and Lurie are axiomatically computational, seeing that any communications or functions performed by digital computers is computational, the limitation can be simplified further, for the purposes of this discussion, to “combining the completed computing tasks to form a completed problem.”
Thus, Examiner took in the Final Office action, and maintains, the following position. First, that 2 completed Jobs may be stored on a client device. Second, those 2 Jobs can obviously relate to the same project or mission, i.e. the mission of a user to complete the Jobs assigned to said user on a given day. Third, that having completed the assigned Jobs, said user has solved a problem; i.e. the problem of completing the Jobs. And thus, fourth, that storing 2 completed Jobs on a client device is a broad but reasonable interpretation of combining completed computing tasks to form a completed problem; meaning that, with the entirety of the disclosure of Lurie, Examiner maintains that Lurie, in the context of an obvious-type 35 USC             
                §
            
         103 rejection, discloses combining, with the first control node, the completed computing tasks that are received from the at least two second control nodes, to form a completed computational problem.

Finally, Examiner will present the last six lines of claim 1, which contain the contentious language, and explain how Lurie discloses each element of these limitations:
combining, with each of the at least two second control nodes, the one or more portions of the computing task to form a completed computing task (Looking at figure 3D of Lurie, the Results of the completed Tasks are received back from the Workstations at the Server, 160 (Lurie’s “Tasks” are Appellant’s “Portions”). These Results are combined into Results Job1.); 
and sending, with each of the at least two second control nodes, the completed computing task to the first control node (Staying with figure 3D of Lurie, Results Job1 is sent from the Server 160 to the Client 150. Figure 4 of Lurie shows how a plurality of Job Results can be received at Client 150B from a plurality of servers, Server 160A and 160N); 
and combining, with the first control node, the completed computing tasks that are received from the at least two second control nodes, to form a completed computational problem (Staying with figure 4 of Lurie, Job2 Results and Job3 Results are stored at Client 150B, and thus, as explained above, combined to form a completed computational problem).



Regarding Appellant’s arguments on pages 7-8:
Liu is cited by the Office as allegedly disclosing determining amounts of computing power. Sirota is cited by the Office as allegedly disclosing dynamic scaling of a cluster of computing nodes. Sun is cited by the Office as allegedly disclosing nodes being assigned different functionality. Reyes is cited by the Office as allegedly disclosing a node being a gateway. Eda is cited by the Office as allegedly disclosing the use of proximity in the assigning of nodes. Assuming arguendo that the Office’s characterizations of these additional references are accurate, the Applicant respectfully submits that the cited references fail to remedy the deficiencies of Lurie as each fail to disclose or suggest at least (1) the separation of tasks into portions of tasks each of which are distributed to different workers, (2) the combination of completed portions of tasks into a completed task, and (3) the combination of completed tasks into a completed computational problem, as recited in the present claims. Thus, each of the cited references, whether taken alone or in combination, fail to disclose or suggest each of the recitations of the present claims.
Accordingly, the Appellant respectfully submits that the rejection of claims 1-3, 5-7, and 9-14 is in clear error, as the Office has failed to establish a prima facie case of obviousness. Allowance of the present application is respectfully requested.

	Examiner’s response:
	As Examiner has already addressed Appellant’s arguments relating to the alleged deficiencies of Lurie, the above listed art need not cure any deficiencies, as Examiner has shown there to be none.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


Conferees:
/James R Sheleheda/Primary Examiner, Art Unit 2424        
                                                                                                                                                                                                /NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.